919 F.2d 141
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Darrell A. SIGGERS, Petitioner-Appellant,v.Pamela K. WITHROW, Respondent-Appellee.
No. 90-1231.
United States Court of Appeals, Sixth Circuit.
Nov. 26, 1990.

Before KENNEDY and MILBURN, Circuit Judges, and ENGEL, Senior Circuit Judge.

ORDER

1
Darrell A. Siggers, a Michigan state prisoner, appeals through counsel the denial of his petition for a writ of habeas corpus filed under 28 U.S.C. Sec. 2254.  The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Siggers was convicted following a jury trial of first degree murder and possession of a firearm in the commission of a felony;  he was sentenced to consecutive terms of life and two years imprisonment.  His motion for a new trial was denied and his conviction was affirmed on direct appeal.  In this petition, he argued that the prosecution had allowed the use of false testimony and had emphasized the false testimony in its closing argument.  Further, he argued that his counsel was ineffective for failing to impeach the false testimony or object to the prosecutor's closing argument.  The district court denied the petition, finding that the contested testimony, while confusing, did not deny Siggers a fair trial, that the trial court instructed the jury not to consider the arguments of counsel as evidence, and that defense counsel was not ineffective.


3
Upon consideration, this court concludes that Siggers was not denied a fundamentally fair trial.   See Webster v. Rees, 729 F.2d 1078, 1079-80 (6th Cir.1984).  Accordingly, the district court's judgment is affirmed for the reasons stated by the district court in its memorandum opinion entered on February 1, 1990.  Rule 9(b)(5), Rules of the Sixth Circuit.